Exhibit 12.1 Aflac Incorporated and Subsidiaries Ratio of Earnings to Fixed Charges Three Months Ended March 31, Year Ended December31, Year Ended December31, Year Ended December31, Year Ended December31, Year Ended December31, (In thousands) Fixed charges: Interest expense(1) $ Interest on investment-type contracts Rental expense deemed interest Total fixed charges $ Earnings before income tax(1) $ Add back: Total fixed charges Total earnings before income tax and fixed charges $ Ratio of earnings to fixed charges x x x x x x 1 Excludes interest expense on income tax liabilities Amounts prior to 2012 have been adjusted for the adoption of accounting guidance on January 1, 2012 related to deferred policy acquisition costs.
